UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM10-Q x QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(D)OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September30, 2009. o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(D)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 001-13268 ASPYRA, INC. (Exact name of Registrant as specified in its charter) California 95-3353465 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification Number) 4360 Park Terrace Drive, Suite 220, Westlake Village, California 91361 (Address of principal executive offices) (818) 880-6700 Registrant’s telephone number, including area code Indicate by check mark whether the Registrant (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or such shorter period that the registrant was required to submit and post such files. Yes / / No / / Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes o No x As of November19, 2009, there were 17,201,327 shares of the registrant’s only class of common stock outstanding. 1 ASPYRA, INC. QUARTERLY REPORT ON FORM10-Q September30, TABLE OF CONTENTS Page PARTI – FINANCIAL INFORMATION Item 1. Condensed Consolidated Financial Statements (Unaudited) 3 Condensed consolidated balance sheets at September30, 2009 and December31, 2008 3 Condensed consolidated statements of operations for the three months ended September30, 2009 and 2008 4 Condensed consolidated statements of operations for the nine months ended September30, 2009 and 2008 5 Condensed consolidated statements of cash flows for the nine months ended September30, 2009 and 2008 6 Notes to Condensed Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 16 Item 4T. Controls and Procedures 26 PARTII – OTHER INFORMATION Item 1. Legal Proceedings 26 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 27 Item 3. Defaults Upon Senior Securities 27 Item 4. Submission of Matters to a Vote of Security Holders 27 Item 5. Other Information 27 Item 6. Exhibits 27 Signatures 30 ExhibitIndex 31 2 ASPYRA, INC. PARTI - FINANCIAL INFORMATION Item 1.Financial Statements CONDENSED CONSOLIDATED BALANCE SHEETS September30, December31, 2009 2008 (Unaudited) ASSETS CURRENT ASSETS: Cash $ 564,862 $ 779,630 Receivables, net 1,147,534 806,996 Inventory 9,865 27,358 Prepaid expenses and other assets 258,826 225,971 TOTAL CURRENT ASSETS 1,981,087 1,839,955 PROPERTY AND EQUIPMENT, net 335,880 498,395 OTHER ASSETS 385,101 182,698 INVENTORY OF COMPONENT PARTS, net — 27,693 CAPITALIZED SOFTWARE COSTS, net of accumulated amortizationof $1,259,529 and $798,919 2,682,570 2,851,327 INTANGIBLES, net 2,556,115 3,072,490 GOODWILL 6,692,000 6,692,000 $ 14,632,753 $ 15,164,558 LIABILITIES AND SHAREHOLDERS’ EQUITY CURRENT LIABILITIES: Notes payable $ 4,363,021 $ 794,965 Accounts payable 732,611 710,157 Accrued liabilities: Vacation pay 375,244 357,798 Accrued compensation 384,232 333,712 Accrued interest 498,574 226,635 Deferred rent 43,736 75,511 Customer deposits 442,392 373,928 Other 415,625 254,928 Deferred service contract income 2,022,222 1,914,979 Deferred revenue on system sales 920,242 521,520 Capital lease — current portion 150,237 150,237 TOTAL CURRENT LIABILITIES 10,348,136 5,714,370 CAPITAL LEASE, LESS CURRENT PORTION 85,371 198,048 NOTES PAYABLE — 2,460,000 TOTAL LIABILITIES 10,433,507 8,372,418 SHAREHOLDERS’ EQUITY: Common shares, no par value; 75,000,000 shares authorized; 17,201,327(including 4,602,639 shares to be issued) and 12,437,150 shares issued and outstanding 23,494,346 22,761,951 Additional paid-in-capital 4,061,994 2,587,065 Accumulated deficit (23,345,528 ) (18,556,512 Accumulated other comprehensive loss (11,566 ) (364 ) TOTAL SHAREHOLDERS’ EQUITY 4,199,246 6,792,140 $ 14,632,753 $ 15,164,558 See Notes to Condensed Consolidated Financial Statements. 3 ASPYRA, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited) ThreeMonthsEndedSeptember30, 2009 2008 NET SYSTEM SALES AND SERVICE REVENUE: System sales $ 256,789 $ 469,961 Service revenue 1,550,710 1,705,792 1,807,499 2,175,753 COSTS OF PRODUCTS AND SERVICES SOLD: System sales 528,343 465,837 Service revenue 599,378 593,141 1,127,721 1,058,978 Gross profit 679,778 1,116,775 OPERATING EXPENSES Selling, general and administrative 1,410,268 1,397,834 Research and development 286,178 393,569 Total operating expenses 1,696,446 1,791,403 OPERATING LOSS (1,016,668 ) (674,628 ) INTEREST AND OTHER INCOME 878 179,104 INTEREST EXPENSE (479,905 ) (223,710 ) Loss before provision for income taxes (1,495,695 ) (719,234 PROVISION FOR INCOME TAXES — (228 ) NET LOSS $ (1,401,695 ) $ (719,462 ) DEEMED DIVIDEND ON EXERCISE OF WARRANTS (225,295 ) — NET LOSS APPLICABLE TO COMMON SHAREHOLDERS $ (1,720,990 ) $ (719,462 ) LOSS PER SHARE: Basic $ (.11 ) $ (.06 ) Diluted (.11 ) (.06 ) WEIGHTED AVERAGE NUMBER OF SHARES OUTSTANDING: Basic 16,204,089 12,437,150 Diluted 16,204,089 12,437,150 See Notes to Condensed Consolidated Financial Statements. 4 ASPYRA, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited) NineMonthsEndedSeptember30, 2009 2008 NET SYSTEM SALES AND SERVICE REVENUE: System sales $ 938,306 $ 1,550,744 Service revenue 4,940,103 5,106,381 5,878,409 6,657,125 COSTS OF PRODUCTS AND SERVICES SOLD: System sales 1,619,432 1,676,073 Service revenue 1,723,453 1,854,107 3,342,885 3,530,180 Gross profit 2,535,524 3,126,945 OPERATING EXPENSES Selling, general and administrative 4,494,039 4,551,421 Research and development 1,327,095 1,371,292 Total operating expenses 5,821,134 5,922,713 OPERATING LOSS (3,285,610 ) (2,795,768 ) INTEREST AND OTHER INCOME 4,727 199,011 INTEREST EXPENSE (1,282,838 ) (517,160 ) Loss before provision for income taxes (4,563,721 ) (3,113,917 ) PROVISION FOR INCOME TAXES — (228 ) NET LOSS $ (4,563,721 ) $ (3,114,145 ) DEEMED DIVIDEND ON EXERCISE OF WARRANTS (225,295 ) — NET LOSS APPLICABLE TO COMMON SHAREHOLDERS $ (4,789,016 ) $ (3,114,145 ) LOSS PER SHARE: Basic $ (.35 ) $ (.25 ) Diluted (.35 ) (.25 ) WEIGHTED AVERAGE NUMBER OF SHARES OUTSTANDING: Basic 13,695,786 12,437,150 Diluted 13,695,786 12,437,150 See Notes to Condensed Consolidated Financial Statements. 5 ASPYRA, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS Increase (Decrease) in Cash (unaudited) NineMonthsEndedSeptember30, 2009 2008 OPERATING ACTIVITIES Net loss $ (4,563,721 ) $ (3,114,145 ) Adjustments to reconcile net loss to net cash provided by (used in) operating activities: Depreciation and amortization 197,187 279,051 Amortization of capitalized software costs 484,245 364,162 Warrant discount and beneficial conversion amortization 938,134 262,500 Amortization of acquired intangibles 516,375 516,367 Provision for doubtful accounts 18,257 15,737 Stock based compensation 185,543 355,757 Increase (decrease) from changes in: Receivables (358,795 ) (22,582 ) Inventories 45,186 34,152 Prepaid expenses and other assets (139,246 ) (76,524 Accounts payable 22,454 (163,168 ) Accrued liabilities 537,292 (153,324 ) Deferred service contract income 107,243 363,398 Deferred revenue on system sales 398,722 (19,634 ) Net cash used in operating activities (1,611,124 ) (1,358,253 ) INVESTING ACTIVITIES Additions to property and equipment (34,981 ) (19,501 ) Additions to capitalized software costs (315,488 ) (443,854 ) Net cash used in investing activities (350,469 ) (463,355 ) FINANCING ACTIVITIES Borrowings on line of credit and notes payable 1,180,000 2,775,000 Forgiveness of debt — (171,197 ) Payments on line of credit and notes payable — (281,562 ) Payments on capital leases (112,677 ) (112,677 ) Proceeds form exercise of warrants 690,395 — Net cash provided by financing activities 1,757,718 2,209,564 Foreign currency translation adjustment (10,893 ) 34,029 NET INCREASE (DECREASE) IN CASH (214,768 ) 421,985 CASH,beginning of period 779,630 803,392 CASH, end of period $ 564,862 $ 1,225,377 See notes to Condensed Consolidated Financial Statements. 6 ASPYRA, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (unaudited) Note 1 - Presentation of Financial Statements In the opinion of management of Aspyra,Inc. (the “Company” or “ASPYRA”), the accompanying unaudited condensed consolidated financial statements reflect all adjustments (which include only normal recurring accruals) necessary to present fairly the Company’s financial position as of September30, 2009, the results of its operations for the three and nine months ended September30, 2009 and 2008, and cash flows for the nine months ended September30, 2009 and 2008.These results have been determined on the basis of accounting principles generally accepted in the United States and practices applied consistently with those used in preparation of the Company’s Annual Report on Form10-K for the fiscal year ended December31, The results of operations for the three and nine months ended September30, 2009 are not necessarily indicative of the results expected for any other period or for the entire year. Note 2 - Liquidity We expect to incur negative cash flows and net losses for the foreseeable future. Based upon our current plans, we believe that our existing cash reserves will not be sufficient to meet our current liabilities and other obligations as they become due and payable.As of September 30, 2009, our average monthly cash usage is approximately $265,000.Accordingly, we need to seek to obtain additional debt or equity financing through a public or private placement of shares of our preferred or common stock, through a public or private financing, or obtain a credit facility with a lender.However, the Company has a detailed contingent strategic plan which outlines short and long term plans to improve its operations.If by the end of the year, revenues are not at the level anticipated, the Company would implement significant cost cutting measures.Our ability to meet such obligations will depend on our ability to sell securities, borrow funds, reduce operating costs, or some combination thereof.We may not be successful in obtaining necessary financing on acceptable terms, if at all.The sale of additional convertible debt securities or additional equity securities could result in additional dilution to our stockholders.The incurrence of additional indebtedness would result in increased debt service obligations and could result in additional operating and financial covenants.Although there are no present understandings, commitments or agreements with respect to the acquisition of any other businesses, applications or technologies, we may from time to time, evaluate acquisitions of other businesses, applications or technologies.As of September 30, 2009, we had negative working capital of $8,367,049 and accumulated deficit of $23,345,528.Cash used in operations for the nine months ended September 30, 2009 was $1,611,124.As a result of these conditions, there is substantial doubt about our ability to continue as a going concern.The financial statements filed as part of this Quarterly Report on Form 10-Q does not include any adjustments that might result from the outcome of this uncertainty.See Note 12 for additional information. The Company’s primary source of working capital has been generated from private placements of securities and from borrowings.The Company has been experiencing a history of losses due to the integration of its businesses and the significant investment in new products since the quarter ended March31, 2005 and negative cash flows from operations since the quarter ended December31, 2005.An unanticipated decline in sales, delays in implementations where payments are tied to delivery and/or performance of services or cancellations of contracts have had and in the future could have a negative effect on cash flow from operations and could in turn create short-term liquidity problems. 7 As of September30, 2009, the Company’s working deficit of $8,367,049 compared to a working deficit of $3,874,415, as of December31, 2008. At September30, 2009, the Company has the following obligations: · On March 26, 2008 the Company entered into a private placement transaction with various investors in the Company, whereby the investors purchased promissory notes from the Company in the principal amount of $2,775,000 and mature on August 26, 2010. In addition to the 2008 private placement transaction, the Company entered into a note purchase agreement with Great American Investors for the amount of the transaction fees of $210,000 that matures on August 26, 2010. · On March31, 2009, the Company executed agreements renewing its revolving line of credit in the aggregate amount of $1,300,000, of which $924,965 was outstanding as of September 30, 2009.The revolving line of credit is secured by the Company’s accounts receivable and inventory and matures on May27, 2010.The revolving line of credit is subject to certain covenants, including revised financial covenants.As of September30, 2009, the Company was not compliant with some of the covenants, but had obtained a waiver.Advances under the revolving line of credit are on a formula, based on eligible accounts receivable and inventory balances.This revolving credit line will need to be renewed prior to its maturity.If the Company does not raise additional capital in the fourth quarter, the Company may not be in compliance with its covenants at December 31, 2009. · On February 12, 2009 the Company entered into a securities purchase agreement with various accredited investors, whereby the investors purchased secured promissory notes from the Company in the principal amount of $1,000,000 and mature on August 26, 2010. · At September30, 2009, the Company had $235,608 outstanding on its capital leases of which $150,237 is due in the next twelve months. In the event the Company is not able to renew its revolving line of credit or settle its promissory note and capital lease obligations by the maturity datesit would have a material adverse effect on the Company’s financial statements and liquidity. From June 17, 2009 through June 26, 2009, the Company temporarily reduced the exercise price of all outstanding warrants (“Warrants”), to $0.15 (the “Special Warrant Offer”).In response to the Special Warrant Offer, the Company received an aggregate of $690,396 (the “Funds”) from holders (the “Holders”) of the Warrants seeking to exercise an aggregate of 4,602,639 Warrants.From July 13, 2009, through July 20, 2009, the Company entered into a series of identical letter agreements (the “Letter Agreements”) with the Holders. Pursuant to the Letter Agreements, the parties agreed that the
